EXHIBIT 10.2

 

 

GUARANTORS’ RATIFICATION

 

The undersigned Guarantors hereby reaffirm their continuing obligations under
the terms of the certain Guaranty and Suretyship Agreement dated June 22, 2012
(as amended, restated, replaced and/or modified from time to time, the
“Guaranty”), and acknowledge that (i) they have read the Second Amendment to
Revolving Credit, Term Loan and Security Agreement, (ii) the Obligations under
the Revolving Credit, Term Loan and Security Agreement dated June 22, 2012, as
has been and is being and may further be amended, restated, modified and/or
extended from time to time, are secured by their Guaranty, and (iii) they make
such reaffirmation with full knowledge of the terms thereof.

 

 

ATTEST:   HUDSON HOLDINGS, INC.                       /s/ Stephen P. Mandracchia
  By: /s/ Brian F. Coleman   Name: STEPHEN P. MANDRACCHIA     Name: BRIAN F.
COLEMAN   Title: Secretary     Title: President  

 



ATTEST:   HUDSON TECHNOLOGIES, INC.                       /s/ Stephen P.
Mandracchia   By: /s/ Brian F. Coleman   Name: STEPHEN P. MANDRACCHIA     Name:
BRIAN F. COLEMAN   Title: Secretary     Title: President  

 

 



Dated: October 25, 2013

 

 



 